Citation Nr: 1745139	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 20, 1984 to December 30, 1991.  He had a period of active duty for training (ACDUTRA) from April to May 2008 and inactive duty for training (INACDUTRA) from May to November 2008.

This appeal arose to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

The competent and probative evidence is against a finding that the Veteran's sleep apnea had its onset during ACDUTRA or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for sleep apnea because he received his diagnosis while he was receiving treatment for his knee injury, an injury that officially occurred in the "line of duty" during a period of ACDUTRA. For the forthcoming reasons, the Board finds service connection not warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or as a result of an injury incurred or aggravated in the line of duty during that period of INACDUTRA. See 38 U.S.C.A. §§ 101 (2). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101.

The record reveals that the Veteran was diagnosed with sleep apnea in December 2008, following a period of INACDUTRA, while the Veteran was undergoing treatment for a knee injury incurred in the line of duty during National Guard Service. The most likely etiology of the Veteran's sleep apnea is the pertinent question for this appeal: the Veteran contends that because his diagnosis occurred during "line of duty" treatment it automatically is thought to have occurred in the line of duty.

In March 2017, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined it was less likely than not that the Veteran's sleep apnea was chronically aggravated beyond its natural progress during a period of ACDUTRA nor due to an injury chronically aggravated beyond its natural progression during a period of INACDUTRA nor the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA. The examiner explained that the Veteran's diagnosis occurred immediately following a period of INACDUTRA but that the etiology of the disease was less likely than not related to the Veteran's duties. By way of rationale, the examiner explained that sleep apnea is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, and stated: "Due to the indolent nature of OSA and the severity (diagnosed as severe OSA [in the Veteran's case]), it is at least as likely as not (50% or greater probability) that had a sleep study been done prior to ACDUTRA in Apr 2008, sleep apnea would have been diagnosed."

Applying the Veteran's facts to the law, the Board finds that the record on appeal establishes that his sleep apnea was not at least as likely as not the result of an injury incurred or aggravated during a period of INACDUTRA, nor the result of a disease or injury incurred or aggravated during a period of ACDUTRA.

The Board assigns great weight to the March 2017 VA opinion. In arriving at a negative conclusion, the examiner thoroughly examined the Veteran, reviewed and analyzed the Veteran's history, and assessed all the recent medical literature. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Moreover, the review of the record supports the examiner's conclusion in that there is no indication that any single event during the Veteran's National Guard service would have caused sleep apnea-a chronic condition-to develop.

Aside from the Veteran's contentions, there is no favorable evidence supporting the Veteran's claims. A layperson, such as the Veteran, is competent to report observable symptoms, such as pain or seizures. However, the question of whether his current conditions are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of sleep apnea, he is not competent to comment on the etiology.  The Board understands the Veteran's claims that his sleep apnea diagnosis is related to service. Unfortunately, the competent evidence from the March 2017 examination report outweighs the unsubstantiated lay reports regarding etiology.

Lastly, the Board understands the Veteran's claim that, legally speaking, his diagnosis occurred while he was receiving what is officially known as "line of duty treatment" for an injury occurred during INACDUTRA. Nonetheless, "line of duty treatment" is distinct from "line of duty service". Simply because a diagnosis occurs during line of duty treatment does not mean that the condition was actually caused in the line of duty. The Veteran does not assert, nor does the record support, that any actual event occurred in line of duty service caused the Veteran's sleep apnea condition to develop.

Accordingly, the Veteran does not fulfill the criteria necessary for service connection, and service connection is denied.


ORDER

Service connection for sleep apnea is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


